Back to Form 10-K EXHIBIT 21.1 LIST OF SUBSIDIARIES Subsidiary State of organization Additional names under which subsidiary does business (if any) Comprehensive Health Management, Inc. Florida Comprehensive Reinsurance, Ltd. Cayman Islands Harmony Behavioral Health, Inc. Florida Harmony Behavioral Health IPA, Inc. New York Harmony Health Management, Inc. New Jersey Harmony Health Plan of Illinois, Inc. Illinois Harmony Health Plan of Indiana Harmony Health Plan of Missouri Harmony Health Systems, Inc. New Jersey HealthEase of Florida, Inc. Florida ‘Ohana Health Plan, Inc. Hawaii The WellCare Management Group, Inc. New York WCG Health Management, Inc. Delaware WellCare Health Insurance of Arizona, Inc. Arizona ‘Ohana Health Plan WellCare Health Insurance of Illinois, Inc. Illinois WellCare Health Insurance of New York, Inc. New York WellCare Health Plans of California, Inc. California WellCare Health Plans of New Jersey, Inc. New Jersey WellCare of Connecticut, Inc. Connecticut WellCare of Florida, Inc. Florida Staywell Health Plan of Florida WellCare of Georgia, Inc. Georgia WellCare of Louisiana, Inc. Louisiana WellCare of New York, Inc. New York WellCare of Ohio, Inc. Ohio WellCare of Tennessee, Inc. Tennessee WellCare of Texas, Inc. Texas WellCare Pharmacy Benefits Management, Inc.
